Citation Nr: 0929990	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, posttraumatic stress 
disorder (PTSD) and anxiety, as well as borderline 
personality disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February 2, 1986 to May 9, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for depression not otherwise specified, to include 
borderline personality disorder.  The appellant submitted a 
notice of disagreement in April 2007 and perfected his appeal 
in March 2008.

The appellant requested a Travel Board hearing in March 2008 
and later withdrew his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2008).


FINDING OF FACT

An acquired psychiatric disorder, to include depression, PTSD 
and anxiety, as well as borderline personality disorder, is 
not the result of a disease or injury in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression, PTSD 
and anxiety, as well as borderline personality disorder, was 
not incurred in or aggravated by active military service.  
See 38 U.S.C.A. §§ 101, 1101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The 
November 2005 notice letter informed the appellant that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

A notice letter dated in February 2007 informed the appellant 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records are in 
the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The RO 
made several attempts to obtain records from the Social 
Security Administration (SSA) and communicated with the 
appellant about his records from SSA.  Neither SSA nor the 
appellant had any records in their possession concerning the 
appellant's receipt of benefits.  The RO made a Formal 
Finding on the Unavailability of Social Security Disability 
Medical Records on March 28, 2007.  In the January 2008 
statement of the case, the RO informed the appellant that all 
reasonable attempts to obtain his Social Security disability 
medical records were unsuccessful.  The appellant has at no 
time referenced additional outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  

Regarding PTSD, in December 2005 the appellant submitted 
information regarding his alleged in-service stressors.  The 
RO asked the appellant for specificity regarding his alleged 
in-service stressors, but the appellant has not provided 
information specific enough, particularly of events and 
dates, to allow for verification of his stressors.  The duty 
to assist is not always a one-way street.  If the appellant 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that 
the duty to assist is satisfied on this point.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant was afforded a VA psychiatric examination in 
September 2006 to obtain an opinion as to whether any 
psychiatric disorder can be directly attributed to service.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted 
below, the Board finds that the VA opinion obtained in this 
case is adequate, as it is predicated on a full reading of 
the private treatment records in the appellant's claims file.  
It considers all of the pertinent evidence of record, to 
include the diagnoses of schizo-affective disorder, 
depression, and anxiety, and the statements of the appellant, 
and provides a complete rationale for the opinion stated, 
relying on the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  See 38 C.F.R. § 3.159(c)(4) (2008).  Further 
examination or opinion is not needed on the psychiatric 
disorder claim because, at a minimum, there is no persuasive 
and competent evidence that the claimed condition may be 
associated with the appellant's military service.  This is 
discussed in more detail below.

Regarding the appellant's inclusive claim of PTSD, the 
private medical records the appellant submitted reflect 
treatment for depression and anxiety.  There is no indication 
that the appellant has a diagnosis of PTSD.  With no 
indication of a previous diagnosis of PTSD, or evidence of a 
verified stressor, an examination is not required.  See 
McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The appellant alleges that his psychiatric condition was 
incurred in or aggravated by his active duty for training.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 101, 1131 (West 2002); 
38 C.F.R. §§ 3.1, 3.6 (2008).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
See    38 C.F.R. § 3.303(b) (2008).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order for the appellant to achieve "veteran" status and 
be eligible for service connection for disability claimed 
during his ACDUTRA, the record must establish by a 
preponderance of the evidence that he was disabled during 
active duty for training due to a disease or injury incurred 
or aggravated in the line of duty.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  See 
38 C.F.R. § 3.1(d) (2008).  The term "active military, 
naval, or air service" includes: (1) active duty; (2) any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. § 
101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  
INACDUTRA includes duty (other than full-time duty) performed 
by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  See 38 C.F.R. § 3.6(d)(4) 
(2008).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  See Biggins, 1 Vet. App. at 477-78.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see also 38 C.F.R. § 3.203 (2008), limiting the type of 
evidence accepted to verify service dates.

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  See 38 C.F.R. § 3.304(f) (2008).

In accordance with 38 C.F.R. § 3.304(f) (2008), the appellant 
must first demonstrate that he has been diagnosed with PTSD, 
compliant with the DSM-IV. The evidence of record does not 
show this requirement has been met.  The appellant's service 
treatment records, private treatment records, and September 
2006 VA psychiatric examination do not provide a diagnosis of 
PTSD.  The September 2006 VA examiner noted that the 
appellant described no qualifying traumas, had never been 
diagnosed with PTSD, failed to describe any significant re-
experiencing symptoms related to being in the military and 
did not have any emotional numbing or avoidance behaviors.  
The appellant has not provided any evidence of record which 
establishes a current diagnosis of PTSD, and he has failed to 
prove element (1) under 38 C.F.R. § 3.304(f) (2008).  See 
Wood, supra.  Therefore, the appellant's claim of entitlement 
to service connection for an acquired psychiatric disorder 
cannot be granted on this basis. 

Borderline personality disorder

Congenital or developmental defects, including personality 
disorders, are not considered diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation for VA purposes, and provide no basis for 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2008); Beno v. Principi, 3 Vet. App. 439 (1992); see 
generally, Winn v. Brown, 8 Vet. App. 510 (1996) (upholding 
the Secretary's authority to exclude certain conditions from 
consideration as disabilities under 38 C.F.R. § 4.9).  In the 
September 2006 VA psychiatric examination report, the 
examiner diagnosed the appellant with a borderline 
personality disorder.  While the examiner stated that the 
appellant's borderline personality disorder was aggravated by 
his service, it is not a disease or injury for VA purposes 
for which service connection can be granted.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2008); VA examination; September 9, 
2006.  No superimposed psychiatric disorder was identified.  
Therefore, the appellant's claim cannot be granted on this 
basis.

Depression and anxiety

As to element (1) of Hickson, medical evidence of a current 
disability, the appellant has been diagnosed with depression 
and anxiety.  See VA examination; November 9, 2006, private 
treatment record; C.F.B.H; April 22, 2009.  Hickson element 
(1) has accordingly been satisfied.

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, there is 
evidence that the appellant was suffering from emotional 
problems while in service.  Review of the appellant's service 
personnel file reveals that he was recalled in May 1986.  The 
appellant's supervisors stated he was having problems at home 
due to his father's death the prior year, he was depressed, 
and stated he may kill himself.  See DA Form 751; May 7, 
1986.  The appellant denied he was having family or emotional 
problems.  He stated that the source of his problems was that 
his mail was withheld from him during basic training and that 
his company commander humiliated him in front of others.  See 
statement in support of claim; July 5, 2007.  

The appellant was diagnosed with schizo-affective disorder in 
July 1986.  His symptomology included inappropriate affect, 
possible visual and auditory hallucinations, loss of interest 
in activities, impaired concentration, depression and 
reported suicidal ideation.  See letter from A.L., M.S.W.; 
July 16, 1986.  

Private treatment notes from 1993 to 1995 noted that the 
appellant felt sad, talked about his father's death, at times 
was under stress, sometimes had suicidal thoughts, and had 
insomnia.  The appellant was diagnosed with major depression.  
See private treatment record; Dr. J.R.L.; April 1993 to 
January 1995.  

In 2009, the appellant reported to his physician that he was 
first treated in 1986 because he was having problems with 
military officers and planned to kill himself and his company 
commander.  The appellant also stated that when he was 18 
years old, his father killed himself.  Regarding his current 
symptoms, the appellant reported that he was emotional at 
times, cried two to three times per week, was irritable, had 
problems sleeping, and did not always get dressed or bathe.  
The appellant denied mania, hypomania, psychosis, suicidal or 
homicidal ideations.  The appellant was diagnosed with a 
depressive disorder and anxiety.  See private treatment 
record; C.F.B.H.; March 19, 2009.  

As to Hickson element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the appellant has not provided a medical 
nexus statement in support of his claim.  During the 
appellant's private mental health treatment he reported to 
physicians that his problems began in service.  However, the 
appellant's physicians did not make any nexus statements in 
their conclusions about the etiology of his depression or 
anxiety.

The appellant was provided a VA psychiatric examination in 
September 2006.  The examiner reviewed the appellant's claims 
file as part of the examination, including the appellant's 
diagnoses of schizo-affective disorder, anxiety disorder, and 
major depressive disorder.  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

During the examination, the appellant complained of chronic 
insomnia, nightmares, depressed moods, feelings of anxiety, 
fatigue, poor energy, and perceptions of abandonment.  The 
appellant reported he was still angry at his company 
commander from basic training and advanced individualized 
training.  The appellant stated that his mail was withheld 
from him during basic training and that when he went to 
advanced individualized training he was anxious to go home, 
and both of these incidents have contributed to his current 
condition.  The appellant reported self-mutilation by using 
the top of a can to cut himself.  He stated he was both 
suicidal and homicidal during his time in advanced 
individualized training.  See VA examination; November 9, 
2006.

The appellant reported he attempted suicide on two occasions.  
He also reported conflicts with his wife and mood swings.  
The appellant acknowledged dependence on alcohol during his 
examination.  Concerning anxiety, the examiner stated the 
appellant's hyperarousability was confined to difficulty with 
concentration, irritability and insomnia.  He also noted that 
the appellant described his anxiety symptoms in a labile and 
dramatic manner.  The appellant did not report any panic 
attacks.  See id.

The examiner diagnosed the appellant with depression, alcohol 
dependence, and borderline personality disorder.  The 
examiner stated that the appellant's personality disorder was 
manifested by instability of interpersonal relationships, 
poor self-image, affective instability, and patterns of 
unstable, impulsive and self-mutilating behaviors.  The 
examiner also stated that the appellant's denial of access to 
mail fit the pattern of a frantic effort to avoid real or 
imagined abandonment, related to his personality disorder.  
See id.

The examiner stated that the appellant presented with 
symptoms of depression, including frequent depressed moods, 
insomnia, poor concentration, fatigue, loss of interest in 
pleasurable activities, restlessness and loss of sex drive.  
The examiner concluded that the appellant's depressive 
disorder was not as least as likely as not related to his 
military service.  The examiner stated that this conclusion 
was complicated by the appellant's alcohol dependence and 
borderline personality disorder.  He noted that the appellant 
described many of his depressive episodes in the context of 
alcohol, and that the appellant's outpatient notes described 
depressive episodes and impulsive behaviors related to 
alcohol use.  The examiner reasoned that according to the 
appellant's own reports and his claims file, it was possible 
that the appellant's behavior during service was based in 
large part on a pre-existing personality disorder.  See id.  
As previously discussed, this is not a disorder for which 
service connection is available.  Based on the thoroughness 
of the examiner's opinion, complete rationale for the opinion 
stated, and review of the appellant's current symptoms, 
previous diagnoses, and claims file, the Board finds the 
September 2006 VA psychiatric examination to be probative on 
the question of medical nexus.  See Hernandez-Toyens and 
Prejean, supra. 

The remaining evidence in support of the appellant's claim 
consists of lay statements from two friends, and his mother, 
and wife in support of his claim.  Ms. S.N. stated that 
before his entry into service, the appellant was sociable, 
motivated and well-adjusted, but that after his return he was 
impulsive and appeared emotionally, mentally, and 
psychologically disconnected from family and friends.  See 
letter from Ms. S.N.; December 19, 2005.  Ms. S.O. reported 
that the appellant was happy, positive and energetic prior to 
his entry into service.  She stated that when he returned 
from service he was sullen, noncommunicative, quiet, 
withdrawn, depressed and violent.  See letter from Ms. S.O.; 
March 6, 2006.  The appellant's mother stated that the 
appellant was normal and happy prior to his entry into 
service.  She reported that she sent him letters and the 
appellant said he only received one of them.  She also 
reported that the appellant was depressed and angry and he 
has not been the same since his time in service.  See letter 
from Ms. K.L.; December 12, 2005.  The appellant's wife 
stated that his father died less than a year before he 
entered basic training and that he became depressed and 
suicidal when he did not receive mail for five to six weeks 
during basic training.  See letter from Ms. R.C.; December 
12, 2005.  

The Board acknowledges that Ms. S.N., Ms. S.O., and the 
appellant's mother are competent to give evidence about what 
they remembered the appellant's mental condition to be.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   They are not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because they do not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  The Board 
also does not find the appellant's wife's statement (that the 
appellant became depressed and suicidal in service) to be 
persuasive.  While she was an outpatient therapist and she is 
competent to provide an opinion that the appellant's anxiety 
is related to his military service, she did not provide any 
reasons or bases for her opinion nor did she indicate that 
she had reviewed the appellant's claims file in conjunction 
with her opinion.  See Hernandez-Toyens and Prejean, supra.  
Additionally, the appellant's wife did not know the appellant 
prior to or during his military service, and did not know the 
appellant when he was diagnosed schizo-affective in 1986.
 
In summary, although the appellant has established that he 
currently suffers from depression and anxiety and there is 
evidence of mental issues in service, the evidence of record 
does not support a finding that his current psychiatric 
conditions are the result of his time in service.  The 
appellant's claim fails on element (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, PTSD and anxiety, as well as 
borderline personality disorder, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


